Citation Nr: 1707021	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-04 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected low back disability. 

2.  Entitlement to service connection for thoracic neuritis at T6-7. 


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1999 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, granted service connection for disc disease, mild L4-5 and L5-S1 with scoliosis; an initial noncompensable disability rating was assigned, effective October 31, 2009.  The RO also denied service connection for neuritis of the thoracic spine at T6-7.  The Veteran initiated appeals as to other issues; however, his substantive appeal was limited to the issues discussed herein.  Accordingly, the Board only has jurisdiction over the initial rating and service connection issues listed on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, the Board finds that the issues on appeal must be remanded to the AOJ for procedural development.  Specifically, the AOJ must issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a February 2012 Statement of the Case (SOC).  

The Board notes that Section 501 of the Camp Lejeune Act of 2012 is not applicable to this appeal as it was docketed prior to February 2013.  38 C.F.R. § 7105  (2014).  Here, since issuance of the February 2012 SOC, updated private and VA treatment and examination records that contain clinical findings pertaining to his lumbar spine, as well as thoracic neuritis, were associated with the Veteran's Virtual VA and Veteran's Benefits Management System (VBMS) electronic records.  The Veteran did not provide a waiver of AOJ consideration in the first instance of this evidence.  Accordingly, the appeal must be remanded for the AOJ to consider these medical records and to issue an SSOC.  38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to an initial compensable disability rating for service-connected low back disability and entitlement to service connection for thoracic neuritis at T6-7. 

If the determination remains unfavorable to the Veteran, then issue an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues since issuance of a February 2012 SOC.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

